Case: 21-51111     Document: 00516368633         Page: 1     Date Filed: 06/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   June 23, 2022
                                  No. 21-51111
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Terrance Darrell Johnson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:04-CR-155-2


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Terrance Darrell Johnson appeals the 24-month sentence imposed
   following the revocation of his supervised release. His sentence exceeded the
   suggested sentencing range but was not greater than the statutory maximum.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51111       Document: 00516368633           Page: 2    Date Filed: 06/23/2022




                                      No. 21-51111


            Johnson contests the substantive reasonableness of the sentence. He
   argues that the sentence was greater than necessary to achieve the sentencing
   goals of 18 U.S.C. § 3553(a) and contends that the district court erroneously
   applied the sentencing factors. Because he preserved his claim, we apply the
   plainly-unreasonable standard. See Holguin-Hernandez v. United States, 140
   S. Ct. 762, 766-67 (2020); United States v. Miller, 634 F.3d 841, 843 (5th Cir.
   2011).
            The record reflects that the district court’s justification for imposing
   the revocation sentence was reasoned, fact-specific, and consistent with the
   § 3553(a) sentencing factors. See United States v. Warren, 720 F.3d 321, 332-
   33 (5th Cir. 2013). The district court undertook an individualized assessment
   of the facts and concluded that a sentence of 24 months in prison was proper
   to satisfy the aims of § 3553(a). There is no indication that the district court
   did not account for a factor that should have received significant weight, gave
   significant weight to an irrelevant or improper factor, or made a clear error of
   judgment in balancing the sentencing factors. See Warren, 720 F.3d at 332.
            Johnson complains that the district court lacked a full understanding
   of his history and circumstances because no presentence report (PSR) had
   been prepared since his initial sentencing. His claim that a PSR was required
   is substantially undermined by our caselaw, see Warren, 720 F.3d at 327-28 &
   n.1, and he has not shown that the lack of an updated PSR, a purported error
   that he asserts initially on appeal, justifies reversal on plain-error review, see
   United States v. Urbina-Fuentes, 900 F.3d 687, 691 (5th Cir. 2018). The
   record otherwise supports that the district court was aware of and considered
   the history and characteristics reflected in the information before the court.
            Further, Johnson asserts that his sentence was more severe than other
   defendants sanctioned for similar supervised-release violations. He contends
   that the district court did not consider any unwarranted sentencing disparity,




                                           2
Case: 21-51111      Document: 00516368633           Page: 3    Date Filed: 06/23/2022




                                     No. 21-51111


   in contravention of § 3553(a)(6). However, he does not present any apposite
   comparison between himself and a similarly situated defendant and therefore
   has failed to allege or establish that his sentence is disparate relative to any
   comparable defendant. See United States v. Waguespack, 935 F.3d 322, 337
   (5th Cir. 2019); § 3553(a)(6).
          His assertion that the sentence does not reflect an accurate evaluation
   or application of the § 3553(a) sentencing factors or is improper in light of the
   nature of his violation reflects nothing more than his disagreement with the
   district court’s weighing of the factors. His displeasure with the weight given
   to particular factors does not justify reversal. See Warren, 720 F.3d at 332.
   The fact that we could reasonably have held that a different sentence was
   proper does not render the sentence unreasonable. Id. The record otherwise
   reflects that the decision to impose a sentence above the suggested guidelines
   range was not an abuse of discretion. See id. at 332-33.
          The judgment is AFFIRMED.




                                           3